Citation Nr: 1422526	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-14 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a recurrent lumbar spine disorder to include degenerative disc disease and degenerative joint disease.  

2.  Entitlement to service connection for recurrent hypertension.  

3.  Entitlement to service connection for a recurrent prostate disorder to include prostatitis and testicular symptoms claimed as secondary to herbicide exposure.  

4.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's Type II diabetes mellitus for the period prior to January 22, 2010.  

5.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's Type II diabetes mellitus for the period on and after January 22, 2010.  

6.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1968 to July 1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Boise, Idaho, Regional Office which established service connection for Type II diabetes mellitus; assigned a 10 percent evaluation for that disability; effectuated the award as of March 6, 2007; and denied service connection for posttraumatic stress disorder (PTSD), depression, a seizure disorder, right lower extremity peripheral neuropathy, coronary artery disease (CAD), dermatitis, folliculitis, onychomycosis, cataracts, retinopathy, dry eyes, presbyopia, lumbar spine degenerative disc disease, hypertension, and prostatitis.  In December 2008, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the Albuquerque, New Mexico, Regional Office (RO).  A hearing transcript was prepared and incorporated into the record.  In January 2010, the Board granted service connection for CAD, folliculitis, and onychomycosis; denied service connection for PTSD, a seizure disorder, and right lower extremity peripheral neuropathy; and remanded the issues of service connection for a vision disorder, a psychiatric disorder other than PTSD, a lumbar spine disorder, hypertension, and prostatitis, evaluation of the Veteran's Type II diabetes mellitus, and entitlement to a TDIU to the RO for additional action.  

In March 2011, the Huntington, West Virginia, Regional Office effectuated the Board's award of service connection for CAD; established service connection for CAD, coronary artery bypass graft (CABG) residuals including chest and leg scar residuals, and ischemic cardiomyopathy; assigned a 10 percent evaluation for the period from March 6, 2007, to April 18, 2007, and a 60 percent evaluation for the period on and after April 18, 2007, for that disability; increased the evaluation for the Veteran's Type II diabetes mellitus from 10 to 20 percent; and effectuated that award as of January 22, 2010.  In November 2011, the Appeals Management Center (AMC) granted service connection for major depressive disorder with PTSD; assigned a 50 percent evaluation for that disability; granted service connection for right eye cataracts; assigned a noncompensable evaluation for that disability; and effectuated the awards as of March 6, 2007.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue of service connection for prostatitis claimed as the result of herbicide exposure as entitlement to service connection for a recurrent prostate disorder to include prostatitis and testicular symptoms claimed as the result of herbicide exposure in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issues of service connection for hypertension and a recurrent prostate disorder to include prostatitis and testicular symptoms claimed as the result of herbicide exposure; the evaluation of the Veteran's Type II diabetes mellitus; and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

FINDING OF FACT

Upon resolution of reasonable doubt in the Veteran's favor, lumbar spine degenerative disc disease and degenerative joint disease are found to have originated during active service.  


CONCLUSION OF LAW

Lumbar spine degenerative disc disease and degenerative joint disease were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Dingess v. Nicholson, 19 Vet. App. 473(2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for a lumbar spine disorder to include lumbar spine degenerative disc disease and degenerative joint disease.  As such, no discussion of VA's duty to notify and to assist is necessary as to that issue.  



II.  Service Connection 

The Veteran asserts that service connection for a lumbar spine disability is warranted as the claimed disorder was incurred as the result of a fall from either a trailer or a truck sustained while he was serving in the Republic of Vietnam.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to a lumbar spine disorder or injury.  His service personnel records note that he served in the Republic of Vietnam as a light truck driver.  
An August 1980 private treatment record states that the Veteran presented a history of a "chronic backache."  A March 1993 computerized tomography study of the lumbar spine revealed findings consistent with degenerative disc disease and degenerative joint disease.  

In a March 2007 written statement, the Veteran reported that he had initially injured his lower back when he fell off a truck in Vietnam.  

A May 2007 written statement from E. Martinez, M.D., states that: he was the Veteran's physician from 1980 to 1992; the Veteran's treatment records were unfortunately "no longer available;" he "well remember[ed the Veteran] and his medical problems;" and "I treated him repeatedly ... for a back injury which he sustained when he fell off a trailer he was pulling while in Vietnam."  The doctor advanced that "it was my opinion at that time, and still is, ... that his back injury was the direct result of injuries sustained while he served our country in Vietnam."  

At the December 2008 Board hearing, the Veteran testified that he had initially injured his back when jumping between two truck trailers in the Republic of Vietnam during 1970 or 1971.   He stated that he was given some pain medication by military medical personnel at the time and had experienced recurrent back pain and sciatica thereafter.  

At a January 2010 VA spine examination for compensation purposes, the Veteran complained of recurrent back pain since active service.  He presented a history of having fallen from a truck onto his back while in Vietnam in 1969.  The Veteran was diagnosed with lumbosacral strain.  The examiner stated that the "service treatment records are negative for back injury or diagnosis and treatment for chronic back condition" and "post-service records show diagnosis of degenerative disc disease."  He opined that "based on the review of records, it is less likely than not that current back condition had its onset during service."  The VA physician neither provided a rationale for his opinion nor commented on Dr. Martinez's May 2007 opinion linking the Veteran's current lumbar spine disorder to active service.  

The Board finds that the evidence is in at least relative equipoise as to whether the Veteran's lumbar spine degenerative disc disease and degenerative joint disease originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for lumbar spine degenerative disc disease and degenerative joint disease.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for lumbar spine degenerative disc disease and degenerative joint disease is granted.  


REMAND

In its January 2010 Remand instructions, the Board directed that the Veteran should be scheduled for "a relevant VA examination to assess the etiology of any prostatitis that he may have and, in particular, to determine whether any such disability may be the result of his exposure to herbicides during his service in the Republic of Vietnam."  The Veteran has not been afforded a VA examination to determine the nature and etiology of his recurrent prostate disorder, if any.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

During the pendency of this appeal, service connection has been established for CAD, CABG residuals including chest and leg scar residuals, and ischemic cardiomyopathy.  The Veteran has not been afforded a VA evaluation which addresses the relationship, if any, between his hypertension and his service-connected cardiovascular disabilities.  

In a May 2011 written statement, the Veteran advanced that "I believe that the evidence of record should have been enough to determine that I am not employable;" "I couldn't even try to be employed due to my pain and PTSD;" and "I have only gotten worse in time."  The Veteran was last afforded VA evaluations which addressed his service-connected Type II diabetes mellitus and PTSD in January 2010.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his hypertension and claimed recurrent prostate disorder and all treatment of his service-connected Type II diabetes mellitus and PTSD after June 2010, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after February 2011.  

3.  Schedule the Veteran for the appropriate VA examination in order to determine the nature and etiology of his hypertension.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as least as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to his CAD, CABG residuals including chest and leg scar residuals, and ischemic cardiomyopathy and other service-connected disabilities.  If permanent worsening of the hypertension is found, the examiner should attempt to quantify the degree of additional disability resulting from the worsening, if possible.  

All relevant medical records, including the claims files, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for the appropriate VA examination in order to determine the nature and etiology of his claimed recurrent prostate disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no recurrent prostate disorder is identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as least as likely as not (i.e., probability of 50 percent or more) that any identified recurrent prostate disorder had its onset during active service; is related to his presumed herbicide exposure in the Republic of Vietnam and/or his subjective in-service history of testicular symptoms; or otherwise originated during active service.  

All relevant medical records, including the claims files, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for the appropriate VA examination by a physician in order to determine the nature and severity of his service-connected major depressive disorder with PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should also address the functional and vocational impairment associated with the Veteran's service-connected psychiatric disability.  

All relevant medical records, including the claims files, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Then readjudicate the issues of service connection for hypertension and a recurrent prostate disorder to include prostatitis and testicular symptoms; an evaluation in excess of 10 percent for the Veteran's Type II diabetes mellitus for the period prior to January 22, 2010; an evaluation in excess of 20 percent for the his Type II diabetes mellitus for the period on and after January 22, 2010; and a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


